Judgment, Supreme Court, Bronx County (David Stadtmauer, J.), rendered August 4, 2000, convicting defendant, upon his plea of guilty, of robbery in the first degree, and sentencing him to a term of five years, unanimously affirmed.
The court properly exercised its discretion in its denial of youthful offender treatment. In addition to the seriousness of *291the crime, the court properly considered information contained in the Probation Department’s Supplemental Report indicating that defendant was terminated from a rehabilitation program approximately two months after starting it for failure to attend regularly, that defendant tested positive for marijuana and cocaine use, and that defendant does not appear amenable for probation supervision. Concur—Tom, J.P., Sullivan, Rosenberger and Friedman, JJ.